Citation Nr: 1810003	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-09 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in May 2016 wherein a technical error occurred and a transcript of the hearing could not be generated.  The Veteran declined to have another hearing.  

The Board notes the Veteran has perfected an appeal regarding entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  Although the matter is within the Board's jurisdiction, it has not been certified for appellate review. In fact, the record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue, including scheduling the Veteran for a hearing.  Thus, the Board will not undertake review of the matter at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal was remanded to the Agency of Original Jurisdiction (AOJ) in January 2017.  Since then, the Veteran has been granted service connection for a pulmonary disorder, which triggers the need for additional development.  Therefore, the Board will remand the case to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

In August 2017, the RO granted service connection for chronic obstructive pulmonary disease (COPD) with pulmonary embolism with infarction.  The VA examiner in August 2017 noted that sleep apnea is caused by a blockage of the airway.  Since the Board must consider all theories of entitlement to service connection, a medical opinion is needed regarding whether the now service connected COPD causes or aggravates the Veteran's sleep apnea.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If she is still available, forward the e- file to the VA examiner that performed the August 2017 evaluation of the Veteran and ask that she submit an additional addendum statement indicating the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected COPD has either caused or aggravated (meaning chronically worsened) his sleep apnea.  

Whoever is designated to provide this additional comment must discuss the rational for this opinion, whether favorable or unfavorable.

And to facilitate providing this additional comment, it is imperative the designated examiner review the e-file (or, in the case of the prior examiner, refamiliarize herself with the pertinent evidence in the e- file) for the relevant medical and other history.  This review includes considering this remand and the Board's prior remand.

2. Upon completion of this additional development, readjudicate the claim in light of this additional evidence.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




